Citation Nr: 0333181	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including secondary to service-connected post 
traumatic pain syndrome of the right knee.  

2.  Entitlement to service connection for a back disorder, 
including secondary to the service-connected post traumatic 
pain syndrome of the right knee.  

3.  Entitlement to service connection for a stomach disorder 
secondary to medications taken for the service-connected 
right knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1986 to August 1988, 
and had 4 years of additional prior active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which, in part, denied service connection for a left knee, 
back, and stomach disorders on a direct basis.  In February 
2003, the RO denied service connection for the same 
disabilities secondary to the service-connected right knee 
disability.  The veteran perfected an appeal as to all 
issues, on both a direct and secondary basis.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Act also includes new notification 
provisions. 

Although the veteran was notified by letter in August 2001 of 
information necessary to complete his claim, he has not been 
advised of VCAA, nor has he been provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
additional development must be undertaken prior to appellate 
review.  

Concerning the issues of secondary service connection, the 
Board notes that while the RO denied the claims under the 
provisions of 38 C.F.R. § 3.310, it does not appear that 
consideration was given to the question of aggravation of a 
nonservice connected disability (left knee, back, and stomach 
disorders) by a service-connected disability (post traumatic 
pain syndrome of the right knee) under the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that service connection may be granted on 
a secondary basis where a service connected disability is 
aggravating a nonservice-connected disability.  Accordingly, 
the RO should consider the issues of secondary service 
connection under the holding in Allen.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any left knee, back, or stomach 
problems since January 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that any identified left 
knee or back disability is proximately 
due to or the result of, or being 
aggravated by his service-connected right 
knee disability.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  

4.  The veteran should be afforded a VA 
gastrointestinal examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
identified gastrointestinal disorder is 
proximately due to or the result of 
medications taken for his service-
connected right knee disability.  If the 
response is negative, the examiner should 
also comment on whether it is at least as 
likely as not that any identified 
gastrointestinal disorder not caused by 
the medication is aggravated by those 
medications.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the reasons.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claims.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should also be given to whether any 
identified left knee or back disability 
is proximately due to or the result of, 
or being aggravated by the service-
connected right knee disability, and 
whether any identified stomach disorder 
is proximately due to or the result of, 
or being aggravated by the medications 
taken for his service-connected right 
knee disability.  The provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995) should 
be considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


